424 N.W.2d 586 (1988)
STATE of Minnesota, Respondent,
v.
Jack Bogardus McKINLEY, Appellant.
No. C3-88-1077.
Court of Appeals of Minnesota.
June 21, 1988.
Hubert H. Humphrey, III, Atty. Gen., St. Paul, Michael Q. Lynch, Kandiyohi Co. Atty., Willmar, for respondent.
John E. Mack, New London, for appellant.
Considered at Special Term and decided by WOZNIAK, C.J., and PARKER and FORSBERG, JJ., without oral argument.

SPECIAL TERM OPINION
WOZNIAK, Chief Judge

FACTS
Appellant McKinley was found guilty by a jury of receiving and concealing stolen property. He has filed a notice of appeal and a motion for release pending appeal.

DECISION
A motion for release pending appeal must first be presented to the trial court. Minn.R.Crim.P. 28.02, subd. 7(3). McKinley's motion does not show he has made a motion for release in the trial court.
The trial court is in a far better position than an appellate court to determine whether a defendant is a risk to fail to appear *587 following the conclusion of the appeal, or to commit a serious crime, intimidate witnesses or otherwise interfere with the administration of justice if released pending appeal. Minn.R.Crim.P. 28.02, subd. 7(2). McKinley's motion addresses only in conclusory fashion the factors in Rule 28.02, subd. 7(2) governing release pending appeal. Such a motion is entitled only to the most summary consideration.
Motion for release pending appeal denied.